DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 07/28/21 has been entered. Claim 1 has been amended and claims 7-13, 15, 17, and 22-25 remain withdrawn. Claims 1-5, 18, and 20 are addressed in the following office action 
Election/Restrictions
Applicant contends that the restriction of claims 22-25 is inappropriate because the office action appears to have made no further restriction of Group I. However, claims 22-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 22-25 are drawn to the embodiment of figures 9A-B which details the braiding structure of Figure 9A may include a 12-wire braiding structure with a twist before and after each junction frame. Accordingly, claims 22-25 remain withdrawn from consideration as being directed to a non-elected invention.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding claim 1, the original disclosure fails to divulge “each wire in a particular set of looped wires of the plurality of sets of looped wires contacts every other wire in the particular set of looped wires”. Hence, the limitation is considered new matter. Claims 2-5, 18, and 20 are rejected for the same reasons as claim 1 by virtue of dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sudin et al. (US 2014/0343663) in view of Cattaneo (WO 2011/032720).
Regarding claim 1, an invention relating to intraluminal devices, Sudin discloses (Fig. 1) an intraluminal device, comprising: an elongated structure (100) formed of a plurality of wires (102; Par. 0033 & 0044), wherein the elongated structure includes a plurality of looped wires [i.e. crossing filaments/wires extending along the filament mesh] (Par. 0053-0055), the elongated structure having a proximal end, a distal end (1) opposite from the proximal end [i.e. proximal end of element 3], and an intermediate portion (110 & 3) extending between the proximal and distal ends; a clot capturing area (A, 
However, Sudin fails to disclose wherein the elongated structure including a plurality of sets of looped wires, each set of looped wires comprising two or more wires of the plurality of wires that contact each other within the set of looped wires; wherein the first interstices between the sets of looped wires being larger than the second interstices between the wires in the at least one grouping of woven wires; and wherein in each set of looped wires in the clot capturing area and in the at least one grouping of woven wires, each wire in a particular set of looped wires of the plurality of sets of looped wires contacts every other wire in the particular set of looped wires.

    PNG
    media_image1.png
    229
    500
    media_image1.png
    Greyscale

In the same field of endeavor, which is intraluminal devices, Cattaneo teaches (Figs. 1a & 4) an elongated structure [i.e. filter basket] including a plurality of sets of looped wires (16), each set of looped wires comprising two or more wires of the plurality of wires (11) that contact each other within the set of looped wires [i.e. loop/ twist (Pg. 7, Par. 14-15)]; wherein a first interstices [i.e. coarse-meshed section/wide-meshed cells]  between the sets of looped wires being larger than a second interstices [i.e. finer-meshed braid cells] between the wires in at least one grouping of woven wires (15b); and wherein in each set of looped wires in the clot capturing area and in the at least one grouping of woven wires, each wire in a particular set of looped wires of the plurality of sets of looped wires contacts every other wire in the particular set of looped wires [i.e. contact between wires of the looped wires] (Pg. 5, Par. 8 & Pg. 10, Par. 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sudin to have wherein the elongated structure including a plurality of sets of looped wires, each set of looped wires comprising two or more wires of the plurality of wires that contact each other within the set of looped wires; wherein the first interstices between the sets of looped wires being larger than the second interstices between the wires in the at least one grouping of woven wires; and wherein in each set of looped wires in the clot capturing area and in the at least one grouping of woven wires, each wire in a particular set of looped wires of the plurality of sets of looped wires contacts every other wire in the particular set of looped wires. Doing so would increase restoring force, which in turn leads to an increased radial force in the vessel (Pg. 11, Par. 4), as taught by Cattaneo. Also, doing so would allow a center of a lattice structure to widen a calcified stenosis; and end sections to provide a smaller radial force, whereby the compliance of a blood vessel is increased (Pg. 5, Par. 8), as taught by Cattaneo. 
Regarding claim 2, Sudin, as modified by Cattaneo, discloses the intraluminal device of claim 1. Sudin further discloses wherein the at least one grouping of woven wires includes at least two groupings of woven wires (B, see annotated figure above), each grouping of woven wires being spaced longitudinally from each other on opposite sides of the clot capturing area containing the plurality of sets of looped wires, wherein the at least two groupings of woven wires are configured to cooperate with each other such that when the opening force is exerted on the elongated structure, the at least two groupings of woven wires provide structural support to hold open the first interstices between the plurality of sets of looped wires (Par. 0032 & 0040), and wherein in response to the opening force, the second interstices are formed between wires in each of the at least two groupings of woven wires [i.e. cells created by crossing points in the at least one grouping of woven wires area when device is expanded (Par. 044 & 0060)]. 
However, Sudin fails to disclose the first interstices between the sets of looped wires being larger than the second interstices between the wires in the at least two groupings of woven wires. 
Cattaneo teaches the first interstices [i.e. coarse-meshed section/wide-meshed cells] between the sets of looped wires being larger than the second interstices [i.e. finer-meshed braid cells] between the wires in the at least two groupings of woven wires (15b) (Pg. 5, Par. 8 & Pg. 10, Par. 1-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sudin, in view of Cattaneo, to the first interstices between the sets of looped wires being larger than the second interstices between the wires in the at least two groupings of woven wires. Doing so would allow a center of a lattice structure to widen a calcified stenosis; and end sections to provide a smaller radial force, whereby the compliance of a blood vessel is increased (Pg. 5, Par. 8), as taught by Cattaneo. 
Regarding claim 3, Sudin, as modified by Cattaneo, discloses the intraluminal device of claim 1. Sudin further discloses wherein the elongated structure is formed of at least twelve wires; and the at least twelve wires form the at least one grouping of woven wires (Fig. 4A; Par. 0042 & 0056). However, Sudin fails further disclose the at least twelve wires form the plurality of sets of looped wires.
Cattaneo further teaches at least twelve wires form the plurality of sets of looped wires (Pg. 9, Par. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sudin, in view of Cattaneo, to have the at least twelve wires form the plurality of sets of looped wires. Doing so would increase restoring force, which in turn leads to an increased radial force in the vessel (Pg. 11, Par. 4), as taught by Cattaneo. 
Regarding claim 4, Sudin, as modified by Cattaneo, discloses the intraluminal device of claim 3. Sudin further discloses wherein the at least twelve wires collectively form the at least one grouping of woven wires (Fig. 4A; Par. 0042 & 0056). Sudin fails to further disclose wherein the at least twelve wires are arranged in six pairs of looped wires within the clot capturing area.
Cattaneo further teaches wherein the at least twelve wires are arranged in six pairs of looped wires within the clot capturing area (Pg. 9, Par. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sudin, in view of Cattaneo, to have wherein the at least twelve wires are arranged in six pairs of looped wires within the clot capturing area. Doing so would increase restoring force, which in turn leads to an increased radial force in the vessel (Pg. 11, Par. 4), as taught by Cattaneo. 
Regarding claim 5, Sudin, as modified by Cattaneo, discloses the intraluminal device of claim 1. Sudin further discloses wherein at least one wire of the plurality of wires has a diameter of between about 75 microns and about 80 microns (Par. 0057). 
Regarding claim 18, Sudin, as modified by Cattaneo, discloses the intraluminal device of claim 1. Sudin further discloses wherein the elongated structure is formed of at least ten wires, wherein the at least ten wires form the at least one grouping of woven wires, and wherein at least one wire of the at least ten wires has a diameter of about 70 microns (Fig. 4A; Par. 0042 & 0056-0057). However, Sudin fails to further discloses wherein the at least ten wires form the plurality of sets of looped wires.
Cattaneo further teaches wherein the elongated structure is formed of at least ten wires, wherein the at least ten wires form the plurality of sets of looped wires (Pg. 9, Par. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sudin, in view of Cattaneo, to have wherein the elongated structure is formed of at least ten wires, wherein the at least ten wires form the plurality of sets of looped wires. Doing so would increase restoring force, which in turn leads to an increased radial force in the vessel (Pg. 11, Par. 4), as taught by Cattaneo. 
Regarding claim 20, Sudin, as modified by Cattaneo, discloses the intraluminal device of claim 1. Sudin further discloses wherein the elongated structure is formed of at least eight wires, wherein the at least eight wires form the at least one grouping of woven wires, and wherein at least one wire of the at least eight wires has a diameter of about 70 microns (Fig. 4A; Par. 0042 & 0056-0057). However, Sudin discloses wherein the at least eight wires form the plurality of sets of looped wires.
Cattaneo further teaches wherein the at least eight wires form the plurality of sets of looped wires (Pg. 9, Par. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sudin, in view of Cattaneo, to have wherein the at least eight wires form the plurality of sets of looped wires. Doing so would increase restoring force, which in turn leads to an increased radial force in the vessel (Pg. 11, Par. 4), as taught by Cattaneo. 
Response to Arguments
Applicant's arguments filed 07/28/21 have been fully considered but they are not persuasive.
Applicant argues the combination of prior art references Sudin and Cattaneo do not disclose or teach "wherein in each set of looped wires in the clot capturing area and in the at least one grouping of woven wires, each wire in a particular set of looped wires of the plurality of sets of looped wires contacts every other wire in the particular set of looped wires," as recited in amended independent claim 1, because the "sets of looped wires" are present throughout the length of the elongated structure. Examiner respectfully disagrees. Applicant does not claim that the elongate structure is formed only of sets of looped wires, hence a portion of the elongate structure can comprise both sets of looped wires and looped wires [i.e. at least one grouping of woven wires]. Hence, Cattaneo teaches (Figs. 1a & 4) an elongated structure [i.e. filter basket] including a plurality of sets of looped wires (16), each set of looped wires comprising two or more wires of the plurality of wires (11) that contact each other within the set of looped wires [i.e. loop/ twist (Pg. 7, Par. 14-15)]; wherein a first interstices [i.e. coarse-meshed section/wide-meshed cells]  between the sets of looped wires being larger than a second interstices [i.e. finer-meshed braid cells] between the wires in at least one grouping of woven wires (15b); and wherein in each set of looped wires in the clot capturing area and in the at least one grouping of woven wires, each wire in a particular set of looped wires of the plurality of sets of looped wires contacts every other wire in the particular set of looped wires [i.e. contact between wires of the looped wires] (Pg. 5, Par. 8 & Pg. 10, Par. 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sudin to have wherein the elongated structure including a plurality of sets of looped wires, each set of looped wires comprising two or more wires of the plurality of wires that contact each other within the set of looped wires; wherein the first interstices between the sets of looped wires being larger than the second interstices between the wires in the at least one grouping of woven wires; and wherein in each set of looped wires in the clot capturing area and in the at least one grouping of woven wires, each wire in a particular set of looped wires of the plurality of sets of looped wires contacts every other wire in the particular set of looped wires. Doing so would increase restoring force, which in turn leads to an increased radial force in the vessel (Pg. 11, Par. 4), as taught by Cattaneo. Also, doing so would allow a center of a lattice structure to widen a calcified stenosis; and end sections to provide a smaller radial force, whereby the compliance of a blood vessel is increased (Pg. 5, Par. 8), as taught by Cattaneo. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771          

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771